Appeal from an order made at Special Term of Broome county denying motion of the relators for an order, judgment or decree of the Supreme Court, correcting the total assessment of relators’ property as described in the pleadings on the 1935 assessment roll of the city of Binghamton, N. Y., to the amount of total assessment as demanded by relators on the ground that the relators are entitled to such relief upon the pleadings, orders and proceedings. Order unanimously affirmed, with ten dollars costs and disbursements. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.